       Case 4:20-cv-00125-BRW-BD Document 31 Filed 06/23/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

WILLIAM E. SMITH,                                                                    PLAINTIFF
#651930

V.                              CASE NO. 4:20-CV-125-BRW-BD

LANCE BONDS, et al.                                                                 DEFENDANTS

                                              ORDER

       I have received a Recommendation (Doc. No. 30) from Magistrate Judge Beth Deere, and

the parties have not filed objections. After careful review, I approve and adopt in its entirety.

       Mr. Smith’s claims against the Defendant Jane Doe are DISMISSED, without prejudice.

His motion to amend his complaint and his motion for service (Doc. Nos. 28, 29) are DENIED,

as moot.

       The Clerk is instructed to terminate Jane Doe as a party Defendant.

       IT IS SO ORDERED, this 23rd day of June, 2020.


                                               Billy Roy Wilson_________________
                                               UNITED STATES DISTRICT JUDGE
